Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2080 Filed 08/25/21 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 WENDY B. ADELSON,                              2:19-cv-13569-TGB-DRG

                   Plaintiff,                 HON. TERRENCE G. BERG

                                             ORDER ADOPTING REPORT
       vs.                                    AND RECOMMENDATION
                                               (ECF NO. 55), GRANTING
 OCWEN LOAN SERVICING,                       DEFENDANTS’ MOTION TO
 LLC, et al.,                                 DISMISS (ECF NO. 33) AND
                                                DENYING PLAINTIFF’S
                   Defendants.                 AMENDED MOTION FOR
                                                 JUDGMENT ON THE
                                              PLEADINGS (ECF NO. 43)


      Plaintiff Wendy Adelson filed the present action to set aside

 foreclosure and quiet title to real property. Thereafter, Defendant filed a

 motion to dismiss the Complaint and this Court adopted the Report and

 Recommendation       of   Magistrate       Judge   Grand—over     Adelson’s

 objections—which dismissed Adelson’s claims against many Defendants.
 ECF No. 46. However, that Report and Recommendation did not address

 Adelson’s claim with regard to Defendants Trott Law, P.C., and two of its

 attorneys, Heide Myszak and Michael McDermott (“Trott Defendants”),
 who also filed a motion to dismiss the Complaint pursuant to Fed. R. Civ.

 P. 12(b)(6). ECF No. 33. Therefore, Magistrate Judge Grand filed a report

 on November 30, 2020, recommending that Defendant’s Motion to


                                        1
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2081 Filed 08/25/21 Page 2 of 11




 Dismiss be granted. ECF No. 55. Plaintiff filed timely objections. ECF

 No. 58. The Court has reviewed Magistrate Judge Grand’s Report and

 Recommendation and Plaintiff’s objections thereto.

       For the reasons set forth below, Plaintiff’s objections are

 OVERRULED, and the Report and Recommendation is ACCEPTED

 and ADOPTED as the opinion of the Court.

  I.   Background

       The factual background of this case is outlined in detail in this

 Court’s previous order (ECF No. 52), as well as the Report and

 Recommendation (ECF No. 55). Therefore, the Court incorporates by
 reference the factual background provided in the previous Orders from

 this case.

       In short, in September of 2006, Plaintiff accepted a $178,500 loan
 from Sebring Capital Partners (“Sebring”), which was secured by a

 mortgage, on real property located in Michigan. ECF No. 1-1, PageID.19.

 In December of 2006, Ocwen became the servicer of the loan. Ocwen

 mailed a “Notice of Assignment, Sale, or Transfer of Servicing Rights” to

 Plaintiff that advised her that the servicing of the loan was transferred,

 noted the terms of her mortgage were unchanged, and directed her to
 make her monthly mortgage payments to her new servicers. Id. at

 PageID.92. Subsequently, Mortgage Electronic Registration Systems,

 Inc.(“MERS”) assigned its mortgage interest to HSBC Bank USA, NA



                                      2
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2082 Filed 08/25/21 Page 3 of 11




 (“HSBC”) as Trustee on behalf of Ace Securities Corporation Home

 Equity Loan Trust (“ACE”). Id. at PageID.150.

       Beginning in early 2007, Plaintiff stopped making payments to

 Ocwen. ECF No. 1-1, PageID.20. Following Plaintiff’s default on her

 payments, the loan was referred to foreclosure. HSBC published a

 foreclosure notice on June 5, 2007 and scheduled a sheriff’s sale for July

 3, 2007. Plaintiff then filed a complaint challenging the initiation of

 foreclosure proceedings against Ocwen and Trustee in Oakland County

 Circuit Court on July 27, 2007. The case was then removed to this Court

 and assigned Case No. 07-13142.
       As described in the Report and Recommendation, “[o]ver the course

 of the next several years, Adelson’s complaint wound its way through

 various courts, including this Court, the United States District Court for
 the Northern District of Illinois (as part of a multi-district litigation), and

 the Sixth Circuit Court of Appeals.” ECF No. 55, PageID.1980. In

 November of 2018, after the Sixth Circuit ruled against Adelson, Ocwen

 sent notice to Plaintiff that the loan remained in default and would be

 foreclosed upon unless the debt was repaid. ECF No. 1-1, PageID.224.

 After Plaintiff did not repay the loan, the Trustee noticed the foreclosure
 sale for February 26, 2019. Id. at PageID.272-73. On February 22, 2019,

 Plaintiff filed for bankruptcy to stop the sale, but her bankruptcy case

 was dismissed because she failed to file the required documents. During
 the pendency of Plaintiff’s bankruptcy proceedings, the foreclosure sale

                                       3
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2083 Filed 08/25/21 Page 4 of 11




 was adjourned. ECF No. 1-1, PageID.270; ECF No. 10-2, PageID.370-387.

 Following the dismissal of the bankruptcy case, the Trustee purchased

 the property for $457,190.68 on May 7, 2019 at the sheriff’s sale. ECF No.

 1-1, PageID.270.

      Six months after the sheriff’s sale, Plaintiff filed a complaint

 against Ocwen, the Trustee, Trott, and two Trott attorneys in Oakland

 County Circuit Court. ECF No. 1-1, PageID.16. Plaintiff also filed an ex

 parte motion to extend the redemption period, which was set to expire on

 November 7, 2019. The State Court denied Plaintiff’s ex parte motion,

 finding that Plaintiff failed to demonstrate that she was entitled to an
 equitable extension because she did not make “a clear showing of fraud

 or irregularity.” ECF No. 10-3, PageID.389.

      On October 31, 2019, two days after the State Court denied her
 motion, Plaintiff attempted to remove the proceedings to this Court. Case

 No. 19-13208. The Court remanded the proceedings to State Court

 because “a plaintiff who chooses to file an action in state court cannot

 later remove to federal court,” and the case was subsequently closed on

 November 8, 2019. Case No. 19-13208, ECF No. 11, PageID.598.

      Defendant Trustee and PHH, the successor by merger to Ocwen,
 filed a Notice of Removal on December 4, 2019. ECF No. 1. The Trott

 Defendants then filed the instant motion to dismiss Plaintiff’s complaint

 pursuant to Rule 12(b)(6). ECF No. 33.



                                      4
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2084 Filed 08/25/21 Page 5 of 11




       Magistrate Judge Grand then recommended that the Trott

 Defendants’ Motion to Dismiss (ECF No. 33) be granted, and Plaintiff’s

 Amended Motion for Judgment on the Pleadings (ECF No. 43) be denied.

 ECF No. 55, PageID.1987.

 II.   STANDARD OF REVIEW

       Plaintiff filed eleven objections1 to the Magistrate Judge’s Report

 and Recommendation. ECF No. 58. A district court must conduct a de
 novo review of the parts of a Report and Recommendation to which a

 party objects. See 28 U.S.C. § 636(b)(1). “A judge of the court may accept,

 reject, or modify, in whole or in part, the findings or recommendations

 made by the magistrate judge.       The judge may also receive further

 evidence or recommit the matter to the magistrate judge with

 instructions.” Id.

       “The Sixth Circuit’s decision to require the filing of objections is

 supported by sound considerations of judicial economy,” and “enables the

 district judge to focus attention on those issues—factual and legal—that
 are at the heart of the parties’ dispute.” Thomas v. Arns, 474 U.S. 140,

 147 (1985). As such, “[o]nly those specific objections to the magistrate’s

 report made to the district court will be preserved for appellate review;

 making some objections but failing to raise others will not preserve all


 1There is a discrepancy in the number of objections listed in the Table
 of Contents and those outlined in the Plaintiff’s brief at ECF No. 58,
 PageID.2026-27.
                                      5
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2085 Filed 08/25/21 Page 6 of 11




 the objections a party may have.’” McClanahan v. Comm’r of Soc. Sec.,

 474 F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of

 Teachers Loc. 231, 829 F.2d 1370, 1373 (6th Cir. 1987)).

      The Sixth Circuit has concluded that “[o]verly general objections do

 not satisfy the objection requirement.” Spencer v. Bouchard, 449 F.3d

 721, 725 (6th Cir. 2006) (abrogated on other grounds by Jones v. Bock,

 549 U.S. 199 (2007)). “The objections must be clear enough to enable the

 district court to discern those issues that are dispositive and

 contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995). An

 objection is too general if it merely restates the arguments previously
 presented or disputes the recommendation without specifying the

 findings the party believes to be in error. Id. See also VanDiver v. Martin,

 304 F.Supp.2d 934 (E.D. Mich. 2004). Where a party fails to make specific
 objections, “[t]he functions of the district court are effectively duplicated

 as both the magistrate and the district court perform identical tasks.”

 Howard v. Sec’y of Health and Hum. Servs., 932 F.2d 505, 509 (6th Cir.

 1991). See also Smith v. Detroit Fed’n of Teachers Loc. 231, 829 F.2d 1370,

 1373 (6th Cir. 1987). “[F]ailure to file specific objections to a magistrate’s

 report constitutes waiver of those objections,” and the Court is not
 required to conduct a de novo review of the issues addressed by the

 magistrate. Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). See

 Thomas, 474 U.S. at 149.



                                       6
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2086 Filed 08/25/21 Page 7 of 11




III.   ANALYSIS

       Plaintiff   raises   eleven   objections    to   the   Report     and

 Recommendation. Many of Plaintiff’s objections merely re-assert

 arguments from the Complaint without identifying any specific

 determinations of fact that the magistrate judge allegedly made in error,

 or without citing any legal authority to contradict the magistrate judge’s

 conclusions. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995). While

 several headings make conclusory statements regarding the magistrate

 judge’s review, often there is no evidence, support, or examples of how
 the Report and Recommendation misapplied the standards or law at

 issue. Instead, many of the objections merely repeat the arguments and

 contentions outlined in the original complaint. For example, Plaintiff’s
 fourth objection reasserts the facts as presented in the Complaint

 regarding acceleration and notice, but—aside from the heading—there is

 not a single reference to the Report and Recommendation or the

 magistrate judge’s reasoning. This is not the proper form or purpose of

 objections. See Brown v. City of Grand Rapids, Michigan, No. 16-2433,

 2017 WL 4712064, at *2 (6th Cir. June 16, 2017) (“[A]n objection that
 does nothing more than state a disagreement with a magistrate's

 suggested resolution, or simply summarizes what has been presented

 before, is not an ‘objection’ as that term is used in the context of Federal



                                      7
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2087 Filed 08/25/21 Page 8 of 11




 Rule of Civil Procedure 72.”) (referencing Howard v. Sec'y of Health &

 Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).

      Plaintiff’s first objection is another example of this improper form.

 Instead of outlining any argument, factual basis, or legal authority which

 contradict the conclusions reached by Magistrate Judge Grand, Plaintiff
 simply    asserts     that    he     disregarded     the    standard      of

 Rule 12(b)(6) and then quotes verbatim from the original Complaint

 alleging that Plaintiff was not in default. See ECF No. 58, PageID.2030;

 ECF No. 1-1, PageID.33. But as stated, the Sixth Circuit is clear that

 proper objections must do more than summarize previous arguments or

 make general objections to the applied reasoning. Accordingly, Plaintiff’s
 first, fourth, fifth, sixth, seventh, eighth, and tenth objections are

 overruled because they merely summarize information previously

 presented in the Complaint without identifying any errors in the

 magistrate judge’s application of the facts or the law.

      There are also several objections which appear to be aimed at

 parties who were previously dismissed from this actions, motions which

 have already been resolved, or Reports and Recommendations which
 have already been adopted. For example, Plaintiff’s first objection only

 discusses allegations related to Ocwen—a defendant that was dismissed

 from this action on November 10, 2020. ECF Nos. 52, 54. The objection
 fails to provide any connection—much less name or reference—to the

                                      8
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2088 Filed 08/25/21 Page 9 of 11




 Trott Defendants, whose motion to dismiss is currently at issue. The

 objection also improperly references Magistrate Judge Grand’s Report

 and Recommendation from August 20, 2020. See ECF No. 58,

 PageID.2029. Not only are any objections to the reasoning applied in the

 August Report and Recommendation untimely, but this Court has

 already addressed in detail such previous objections, overruled them, and

 adopted its reasoning in a written Order. See ECF No. 52.

      In addition to failing to comply to the proper form, there are many

 objections rehashing arguments and objections that this Court has

 already addressed. See ECF No. 52. Plaintiff’s second objection contends

 that the magistrate judge misapplied applicable legal standards and that
 Ocwen is in fact a debt collector under the FDCPA. But, Plaintiff has

 already presented this objection as to Ocwen and the Court has already

 addressed this argument fully in its previous Order. See ECF No. 52,

 PageID.1968-1970. Further, there are no facts, arguments, or legal

 authority in the second objection which contradict—or even challenges—

 the Magistrate Judge’s analysis regarding the Trott Defendants, who

 only are alleged to have engaged in “nonjudicial foreclosure proceedings,”

 with respect to the property at issue. ECF No. 55, PageID.1986.

      The same can be said of Plaintiff’s third objection regarding the

 conspiracy claim. While the objection acknowledges that a claim of civil
 conspiracy under Michigan law requires “a separate actionable tort,” it

                                      9
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2089 Filed 08/25/21 Page 10 of 11




 still fails to identify what the underlying tort in her civil conspiracy claim

 actually is. See ECF No. 52, PageID.1971-72. And Plaintiff’s ninth

 objection fails to address this Court’s previous Order which noted that

 “claims of intentional infliction of emotional distress are generally not

 cognizable where the relationship at issue is contractual”—and

 specifically, where the actions are associated with mortgage foreclosure.

 See ECF No. 52, PageID.1970. Once again, the purpose of objections is to

 not merely present arguments that the Court has already addressed.

 Accordingly, Plaintiff’s second, third, ninth, objections are overruled

 because her claim still fails as a matter of law.

         Plaintiff’s final objection asserts that Magistrate Judge Grand
 converted Defendant Trott’s “admission[s]” to “denials.” ECF No. 58,

 PageID.2050. The Court has been provided with no evidence that the

 Trott     Defendants    admitted     liability,   either   intentionally   or

 inadvertently, in their Answer. Further, and as outlined by Magistrate

 Judge Grand, a motion for judgment on the pleadings requires “the Court

 to apply the same standards as a motion to dismiss brought under Rule

 12(b)(6).” ECF No. 55, PageID.1986, n.9. See also Doe v. Sentech Emp.

 Servs., Inc., 186 F. Supp. 3d 732, 736 (E.D. Mich. 2016). Accordingly,

 because Plaintiff has failed to state a claim against the Trott Defendants,

 the amended motion for judgment on the pleadings must be denied. The

 eleventh objection is overruled.


                                       10
Case 2:19-cv-13569-TGB-DRG ECF No. 60, PageID.2090 Filed 08/25/21 Page 11 of 11




                                   Conclusion
       After a de novo review of the record and the materials submitted by

 the parties, the Court concludes Magistrate Judge Grand properly

 reviewed the record and applied the correct law in reaching his
 conclusion. For the reasons set forth above, Plaintiff’s objections are

 OVERULED, and the Report and Recommendation is ACCEPTED and

 ADOPTED as the opinion of the Court. Accordingly, Defendant’s Motion

 to Dismiss (ECF No. 33), is GRANTED. Plaintiff’s Amended Motion for

 Judgment on the Pleadings (ECF No. 43) is DENIED.

       This matter is therefore DISMISSED WITH PREJUDICE.
       SO ORDERED.


  Dated: August 25, 2021      s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                      11
